Citation Nr: 0110570	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-09 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied claims for service connection for five 
disabilities, including hypertension, in July 1994.  The 
veteran appealed all five of its decisions to the Board of 
Veterans' Appeals (Board).  In December 1997, the Board 
rendered final decisions on three of those claims, and 
remanded the present hypertension claim as well as another 
service connection claim, for tinnitus, to the RO, for 
additional development.  In February 2000, the RO granted 
service connection for tinnitus.  Accordingly, the only issue 
remaining for appellate consideration is service connection 
for hypertension.


REMAND

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The RO denied the veteran's claim as not being well-grounded.  
See the July 2000 Supplemental Statement of the Case.  
However, the VCAA, which became effective in November 2000, 
revised and amended 38 U.S.C. § 5107 to eliminate the 
requirement that a claimant present a "well-grounded" claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A).  Because the veteran's claim was in 
appellate status at the time of the enactment of the VCAA, 
the veteran is entitled to readjudication of the claim under 
the new law.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.].    
  

The Board believes that the RO must readjudciate the 
veteran's claim under the revised standard found in the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby]. 

In light of the above, the claim REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
his representative to ascertain if he has 
received any service, VA, private, or 
other medical treatment for hypertension 
that is not evidenced by the current 
record.  If such records exist, the 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then attempt to 
obtain such records and associate them 
with the veteran's VA claims folder.  

2.  In addition to the above, the RO 
should conduct any additional development 
of the veteran's claims deemed necessary 
under the VCAA or other applicable law.  
If deemed to be necessary by the RO in 
light of the evidence then of record, a 
VA examination should be conducted.  The 
examining physician should indicate 
whether or not the veteran currently has 
hypertension and if so  whether such 
hypertension had its onset in service or 
is related to service. 

3.  Following completion of the 
foregoing, the RO must readjudicate the 
veteran's claim in accordance with the 
provisions of the VCAA and other 
applicable law, statute and regulation.  
If any such action does not resolve the 
claim in the veteran's favor, the RO 
shall issue the veteran a Supplemental 
Statement of the Case.  The veteran 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives.  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

